IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JONATHAN D. CLEARE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1924

MENZIES AVIATION INC./
GALLAGHER BASSETT
SVCS., INC.,

      Appellees.


_____________________________/

Opinion filed February 13, 2015.

An appeal from an order of the Judge of Compensation Claims.
Geraldine B. Hogan, Judge.

Date of Accident: March 9, 2008.

Richard A. Sicking of Touby, Chait & Sicking, P.L., Coral Gables, for Appellant.

Eduardo E. Neret and Javier A. Finlay of Neret & Finlay, LLC, Miami, for
Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.